Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the election of 2/16/16 Applicant elected Group I, a method of “detecting an antibody against a CNS antigen” and the specific antigen species “myelin oligodendrocyte glycoprotein”. 

Applicant has now amended all claims drawn to read on a method of “detecting an antibody directed against whole brain lysate antigens”.  Accordingly, no pending claims read on the elected invention, thus, the amendment is considered to be non-responsive as Applicant is not at liberty to switch inventions mid-prosecution.

Additionally, Applicant has failed to place the application in sequence compliance as was required by the Office action mailed 10/14/21.  In Applicant’s amendment to the specification submitted 10/28/21 Applicant failed to list the sequence listing size in bytes as is required.  It is noted that in Applicant’s remarks of the same date Applicant stated that the sequence listing “…is 12 kb in size”.  Such is not acceptable.  First, the size of the sequence listing must be disclosed in the specification under the heading of “Sequence Listing”.  Second, the size of the sequence listing must be disclosed in bytes.  It is also noted that the size of the sequence listing has changed for unexplained reasons.  The sequence listing of 12/09/13 was 3,305 bytes.  The sequence listing of 3/28/14 was 11,626 bytes.  The sequence listing of 4/15/14 was 11,768 bytes.  The newly submitted sequence listing of 10/28/21 is 11,810 bytes.  Clarification of the reasons for the changes in size is required.

Since the above-mentioned submission appears to be bona fide, Applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843. The examiner is normally in the office M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval ( PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

G.R. Ewoldt, Ph.D., 11/17/21
Primary Examiner 
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644